United States Court of Appeals
                     For the First Circuit


Nos. 19-1262
     19-1767

  ROSIE D., by her parents John and Debra D.; TYRIEK H., by his
 mother Christine H.; JOSHUA D., by his mother Emelie D.; SHEENA
    M., by her mother Deborah D.; DEVIN E., by his grandmother
  Barbara E.; ANTON B., by his mother Lisa A.; SHAUN E., by his
  grandmother Jacquelyn E.; JERRY N., by his mother Susan P. on
      behalf of themselves and all others similarly situated,

                     Plaintiffs, Appellees,

NATHAN F., by his mother Tracey F.; SAMUEL L.; JOSE M.; TERRENCE
   M.; MARC ST. L.; NATISHA M.; SARAH B.; FORREST W.; JASON S.;
  SHENTELLE G.; CHRISTINE Q.; KRISTIN P.; CHRIS T.; CHELSEA T.;
      RALPH B.; TEVIN W.; DANIELLE H.; JANICE B.; KRISTIN H.,

                           Plaintiffs,

                               v.

  CHARLES D. BAKER, Governor of Massachusetts; MARYLOU SUDDERS,
 Secretary of the Executive Office of Health and Human Services;
     MICHAEL HEFFERNAN, Secretary of the Executive Office of
Administration and Finance; DANIEL TSAI, Assistant Secretary for
                           MassHealth,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court, issued on May 4, 2020, is amended
as follows:


     On page 13, line 16, add "(2015)" after "374".